UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7606



SHIRLEY J. BOONE,

                                            Petitioner - Appellant,

          versus


DEBORAH A. HICKEY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-04-1143-1)


Submitted: December 22, 2005                Decided: January 4, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley J. Boone, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Shirley J. Boone, a federal prisoner, filed a petition

under 28 U.S.C. § 2241 (2000), challenging the validity of her

conviction and sentence and raising a claim under United States v.

Booker, 543 U.S. 220 (2005).   Though the district court accepted

the magistrate judge’s recommendation and construed the § 2241

petition as a motion under 28 U.S.C. § 2255 (2000), Boone clearly

intended to file a § 2241 petition.   Boone argues on appeal that

§ 2255 is inadequate and ineffective to test the legality of her

detention, contending that her claims should be considered in the

context of her § 2241 petition.   Because Boone does not meet the

standard set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.

2000), we affirm the denial of relief.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED